Opinion issued December 1, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00441-CR
                           ———————————
                        JULIAN MORENO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Case No. 1391823


                         MEMORANDUM OPINION

      Julian Moreno challenges the trial court’s judgment revoking his community

supervision. The State had alleged three violations of the terms of his community

supervision. Moreno contends the trial court abused its discretion in admitting

evidence relevant to one of the violations. He admitted, however, to violating one
of the other terms. Because just one violation is sufficient to rescind community

supervision, we affirm.

                                  Background

      Moreno pleaded guilty to assault of a family member and received five

years’ community supervision. TEX. PENAL CODE ANN. § 22.01(b)(2) (West Supp.

2014). The trial court set the terms and conditions of Moreno’s community

supervision, including that Moreno: (1) “avoid . . . us[ing], possess[ing], or

consum[ing] any controlled substance, dangerous drug, marijuana, alcohol or

prescription drug not specifically prescribed [to him] by lawful prescription”;

(2) “[c]ommit no offense against the laws of this or any other State or the United

States”; and (3) pay a $60 monthly “supervision fee” and a $10 monthly

“laboratory fee” for the duration of his community supervision.

      The State alleged that Moreno violated all three of those terms of his

community supervision. First, Moreno tested positive for marijuana on two

separate occasions during random drug tests. Second, the State alleged he assaulted

his wife based on evidence that Moreno’s wife called the police and reported that

Moreno assaulted her and the police arrested Moreno as a result. Third, Moreno

failed to pay his supervision and laboratory fees. Based on these three alleged

violations, the State moved to revoke Moreno’s community supervision and

adjudicate guilt.


                                         2
      Moreno pleaded “not true” to each allegation. During the hearing on the

motion to revoke community supervision, however, Moreno admitted that he tested

positive for marijuana on two separate occasions. Moreno responded “yes” to the

State’s questions asking him whether he “tested positive . . . for marijuana.”

      During the hearing, the State called Moreno’s wife to testify to the alleged

assault. She testified that she did not remember anything about the incident or any

circumstances surrounding it. To impeach her statement, the State proffered a

recording of the call she had made to the police, in which she says that Moreno

“drug her out” of her home. The evidence was admitted over Moreno’s objection.

      Based on the evidence produced at the hearing, the trial court found that

Moreno violated the terms of his community supervision by (1) using marijuana

and (2) assaulting a family member. Accordingly, the trial court found Moreno

guilty of the original offense of assault against a family member 1 and sentenced

Moreno to four years’ confinement. Moreno appeals the revocation of community

supervision.

                 Moreno’s admission supports the trial court’s
                  revocation of his community supervision

      Moreno argues that the trial court abused its discretion in admitting the

recording of his wife’s report that he assaulted her for two reasons: (1) it was not

properly authenticated and (2) it was admitted as “impermissible backdoor

1
      TEX. PENAL CODE ANN. § 22.01(b)(2) (West Supp. 2015).
                                          3
hearsay” that “shifted the balance” against the testimony exculpating Moreno of

the assault. The State argues that because “the trial court found true other

allegations that [Moreno] violated the conditions of his community supervision,”

the trial court had an adequate basis for revoking community supervision even

absent evidence that Moreno assaulted his wife.

       “We review a trial court’s order revoking community supervision for abuse

of discretion.” Akbar v. State, 190 S.W.3d 119, 122 (Tex. App.—Houston [1st

Dist.] 2005, no pet.). The State must prove by a preponderance of the evidence that

the person under community supervision violated a term of his supervision. Rickels

v. State, 202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006). A preponderance of the

evidence exists “when the greater weight of the credible evidence before the court

creates a reasonable belief that a condition of probation has been violated . . . . ”

Jenkins v. State, 740 S.W.2d 435, 437 (Tex. Crim. App. 1983) (internal citations

omitted); see Akbar, 190 S.W.3d at 123. If “a trial court finds several violations of

community-supervision conditions, we will affirm the order revoking community

supervision if the proof of any single allegation is sufficient.” Shah v. State, 403
S.W.3d 29, 33 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d).

      Because the finding of a single violation of the terms and conditions of

community supervision is sufficient for revocation and adjudication of guilt, a trial

court does not abuse its discretion in revoking community supervision if the


                                         4
evidence establishes a violation of any term of community supervision. Smith v.

State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009). If one such ground exists, we

need not address the other grounds. Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim. App. 1980); see Shah, 403 S.W.3d at 33 (“we will affirm the order revoking

community supervision if the proof of any single allegation is sufficient”).

      If the person on community supervision admits that he violated a condition

of community supervision, sufficient evidence exists to sustain a trial court’s order

revoking community supervision. See Richardson v. State, 622 S.W.2d 852, 855

(Tex. Crim. App. 1981) (defendant’s “own admission that he violated the condition

of probation . . . was sufficient . . . to justify revoking his probation”).

      At the revocation hearing, Moreno admitted to testing positive for

marijuana. Neither then nor now does he argue that the test results were inaccurate.

His admission that he tested positive “is sufficient to sustain the trial court’s order

revoking” community supervision. Richardson, 622 S.W.2d at 855. Therefore,

even if we were to accept Moreno’s arguments regarding the admissibility of the

recording, the recording is not required to support the trial court’s judgment.

                                      Conclusion

      We affirm the judgment of the trial court.




                                            5
                                               Harvey Brown
                                               Justice

Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6